           Case MDL No. 2963 Document 154-1 Filed 08/27/20 Page 1 of 1



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

 IN RE: HARTFORD, COVID-19 BUSINESS                  MDL No. 2963
 INTERRUPTION PROTECTION
 INSURANCE LITIGATION

                                     PROOF OF SERVICE

       Pursuant to Rule 4.1(a) of the Rules of Procedure of the United States Judicial Panel on

Multidistrict Litigation, I hereby certify that on August 27, 2020, I caused the foregoing Interested

Party Amicus Curiae Thirst Group Corp. Response To Order To Show Cause In Support to be

filed with the Panel’s CM/ECF system, which served a copy of this document on all registered

parties electronically via ECF.

 Dated: August 27, 2020                              /s/ Kevin W. Tucker
                                                     Kevin W. Tucker (He/Him/His)
                                                     Pa. No. 312144
                                                     Kevin J. Abramowicz (He/Him/His)
                                                     Pa. No. 320659
                                                     EAST END TRIAL GROUP LLC
                                                     186 42nd St., P.O. Box 40127
                                                     Pittsburgh, PA 15201
                                                     Tel. (412) 877-5220
                                                     ktucker@eastendtrialgroup.com
                                                     kabramowicz@eastendtrialgroup.com

                                                     Counsel for Amicus Curiae Thirst Group
                                                     Corp.




                                                 1
